internal_revenue_service p o box room cincinnati oh number release date department of the treasury exempt_organizations rulings and agreements date date employer_identification_number contact person - id number contact telephone number legend uil dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that p was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 after conducting a multi-year study on entrenched intergenerational poverty p has concluded that early childhood education is the single best way to markedly improve a lower-income child’s prospects of escaping the cycle of poverty and underachievement p is now implementing these findings through the l which will expand the capacity and improve the quality of early childhood education l will provide grants intended to strengthen schools serving younger children and expand the talent base of professionals in the field future expand the l to other communities p will initially conduct l in the greater z area and may in the part of the solution to the early childhood education crisis is to attract and retain high quality teachers and to create new pathways for their initial and ongoing training and professional development p will operate two grant-making programs called m and n which will directly accomplish these objectives by providing tuition scholarships for students to attend innovative high quality teacher training programs the scholarships will be granted to students enrolled at accredited institutions described by sec_170 ii this letter describes the n program grants many colleges and universities do not offer a full range of coursework in the field of early childhood teacher training as such it may be beneficial for students enrolled in an early childhood education program at one institution to take classes and work with experts and scholars at other institutions however in order to do so students often have to bear the extra tuition cost resulting from a lack of reciprocity between the schools the n program will award tuition grants to students who wish to enroll in relevant supplemental course work at other local schools but face financial barriers p anticipates at least grants will be awarded up to a maximum of x although this amount may be adjusted over time as a result of changes in tuition costs n program grants will be based on an evaluation of the students’ demonstrated commitment to the field of early childhood education and their apparent intention to work as teachers following graduation enrollment in an educational program and a satisfactory academic record therein will be considered evidence of such commitment and intent grants are intended to defray the cost of a portion or all of the additional tuition amount and may also cover educational expenses related to such courses such as required textbooks p will work with the appropriate institutions and their education departments to publicize the scholarship and to make the applications generally available to interested students applicants will be required to complete an application form which will include an essay question and references the application will request the applicant’s basic contact information information on the applicant’s academic history and record including institution attended courses of study degrees obtained and grade point averages relevant professional experience including employers’ names and contact information awards and accolades information on supplemental courses the applicant intends to take an essay question designed to elicit information on the student’s commitment to the field of early childhood education and intention to work as an early childhood educator after graduation professional and academic references and information and verification of the applicant’s income scholarship recipients will be selected on the following criteria e e e an undergraduate grade point average of or above individual scores on each of the reading writing and math praxis i exams and conclusions which the selection committee draws from the applicant’s essay professional and academic references and interview performance as to the candidate’s commitment to early childhood education and intention to work as an early childhood educator following graduation and e demonstration of financial need all applications will be reviewed by an independent selection committee comprised of experts in early childhood education training programs no p employee or disqualified_person with respect to p will be eligible for a scholarship and no one serving on the _ selection committee will be in a position to benefit from the selection of scholarship recipients no award is or will be related in any way to the employment of an award scholarship recipient’s parent or guardian grant recipients will be provided with a letter describing the terms and conditions of the grants including the purpose amount duration and reporting requirements of the grant and the requirement that the recipient remain in good standing at the school offering the supplemental coursework and the primary institution in which they are enrolled there are no quid pro quo requirements for these scholarships pursuant to sec_53_4945-4 p will make payments directly to the school offering the supplemental coursework which will agree to use the funds only to defray the expenses of a grantee who is enrolled in good standing n grants are one-time renewable grants however past recipients may reapply for future scholarship grants p will retain all records pertaining to all scholarships under the n program necessary to satisfy the requirements of sec_53_4945-4 including i ii information p secures to evaluate the qualification of scholarship applicants identification of all scholarship recipients including any relationship of such recipients to p sufficient to make such recipient a disqualified_person of p within the meaning of sec_4946 iii the amount and purpose of each grant and iv all follow-up information obtained in administering the scholarship program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170gi the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code _ this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110g of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
